Mallaed, C.J.
Defendants’ only assignment of error is to the cross-examination of W. N. Lane when the following occurred:
“Q. What did you pay for the property when you bought it in January, 1961?
MR. HAMRICK: Objection.
COURT: Overruled. Exception.
A. I gave $2,500.00 for it and sold my house to buy it.
MR. HAMRICK: Motion to strike
THE COURT: Motion to strike denied. Exception.”
The defendants’ objection to the question propounded by the plaintiff was a general objection.
“A general objection, if overruled, is no good, unless, on the face of the evidence, there is no purpose whatever for which it could have been admissible. * * *
Where evidence competent for some purposes, but not for all, is admitted generally, counsel must ask, at the time of admission, that its purpose shall be restricted.” Stansbury, N.C. Evidence 2d, § 27.
*509In Wigmore on Evidence, 3rd Ed., § 995, we find the following:
“Subject to the general principle (ante, § 944) that the trial Court’s discretion controls, the testing of a witness’ capacity of recollection by cross-examination upon other circumstances, even unconnected with the case in hand, is a recognized and common method of measuring the weight of his testimony.”
In the present case, the witness W. N. Lane had testified that he had known the property all his life and that it used to be beautiful pasture. W. N. Lane, without fixing in dollars and cents the value of the property before or after the taking, had also testified on direct examination as to the condition of the soil, and what would be required to correct a moisture problem on the land in question. Moreover, in his charge to the jury, Judge McLean specifically instructed them that the testimony elicited on cross-examination as to what Mr. Lane had paid for the land was not substantive evidence. We are of the opinion and so hold that it was not prejudicial error under the facts and circumstances of this case to test the witness’ memory on cross-examination as to what he had paid for the property. Davis v. Ludlum, 255 N.C. 663, 122 S.E. 2d 500 (1961); see also Stansbury, N.C. Evidence 2d, § 42.
In the trial we find
No error.
BRitt and Parser, JJ., concur.